Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION 
	The office acknowledges Applicants’ amendments and arguments (5/3/2022 and 5/20/2022) in response to the office action dated 02/02/2022. Claims 1, 9 have been amended, claims 22-27 have been added new (05/05/2022). Claim 9 has been amended on 05/20/2022. Claims 2-3, 10-11 has been cancelled. In light of claim amendments dated 5/3/2022, arguments and the following examiner’s amendment the rejections of record are withdrawn. Claims 1, 4-9, 12-27 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Steve Highlander on July 19 022. 
The application has been amended as follows: 
1. in claim 1, line 5, after ‘5:1’, INSERT , “, wherein the composition is in the form of tablet, granule, powder, capsule or liquid”



				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The currently claimed bowel composition comprising polyethylene glycol (PEG), ascorbate ingredients (ascorbic acid and ascorbate) in the specific amounts and specific ratios is not taught by the prior art. The closest prior art Halphen (‘720 or ‘895) teach compositions comprising PEG and ascorbate as bowel or colon cleansing composition. However the amounts and the ranges taught by the prior art is very broad. Applicants have shown a comparison data in the arguments (p8-12) the effectiveness and safety in bowel cleansing compared to the prior art data. Further Applicants in the specification have demonstrated (See examples) the criticality of the amounts and ratio ranges for the bowel cleansing effects based on the content of PEG and ascorbate ingredients. The prior art do not anticipate or make obvious the claimed composition.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627